department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc dom fs it a tl-n-1823-00 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant district_counsel heather c maloy associate chief_counsel income_tax and accounting division cc ita subject restoration of amounts held under a claim of right this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer department x corporation a of years dollar_figurex dollar_figurey dollar_figurez year a b of years c issues whether all prior years’s underpayments resolved by the settlement payment from taxpayer to the department must be included in the computation under sec_1341 whether taxpayer may calculate its tax under sec_1341 by deducting a portion of the settlement payment attributable to some prior years under subsection a and by claiming a credit for a portion attributable to other prior years under subsection a whether a portion of the settlement payment should be allocated to interest and excluded from the computation under sec_1341 conclusions all prior years’s underpayments resolved by the settlement payment must be included in the computation using the methodology described in sec_1_1341-1 with respect to all prior years’s underpayments resolved by the settlement payment taxpayer is not permitted to calculate its tax under sec_1341 using subsection a for some prior years and subsection a for other years taxpayer must use the same subsection with respect to all prior years whichever yields the lesser tax a portion of the settlement payment should be allocated to interest and thus excluded from the computation under sec_1341 facts taxpayer is a subsidiary and member of the affiliated_group of x corporation and is engaged in the oil_and_gas business the department leases federal and other types of land to private entities for natural_resources exploration and extraction lessees are required to remit rental payments and royalties based on the value of natural_resources extracted the department performed an audit of taxpayer and taxpayer’s predecessor’s leases and determined that taxpayer and its predecessor had underpaid royalties on certain leases the department determined underpayments of royalties involving a of years the department determined that taxpayer owed on the royalty underpayments and owed interest on the underpayments for the years taxpayer calculated its exposure as a result of the department audits for the a of years taxpayer determined its exposure as dollar_figurex and the interest due on the underpayments as dollar_figurey the interest calculated dollar_figurey was slightly greater than the amount owed dollar_figurex in year a taxpayer and the department settled all claims for royalty underpayments and interest thereon by an agreement whereby taxpayer paid dollar_figurez an amount which was approximately c of the amounts taxpayer had calculated as its exposure on its consolidated_income_tax_return for year a x corporation claimed a deduction for the dollar_figurez settlement payment but did not compute its tax under sec_1341 however during the examination of that year’s return x corporation filed a self-audit adjustment form in which it claimed a decrease in taxable_income and a credit based on application of sec_1341 with respect to the dollar_figurez settlement payment in its calculation x corporation included the entire dollar_figurez ie no portion was allocated to interest in addition the taxpayer's calculation only includes the first b of years where royalty underpayments occurred even though the settlement payment related to royalty underpayments for a of years law and analysis income received under a claim of right and without restriction as to its disposition is taxable when received even though it might be later determined that the taxpayer is not entitled to retain the money 286_us_417 if a taxpayer who included an item_of_income in reported income under the claim_of_right_doctrine is required to repay the amount in a subsequent year the taxpayer may be entitled to a deduction in the year of repayment under the cash_method or in the year when the liability to make repayment became fixed under the accrual_method but the taxes due for the year of inclusion are not affected 340_us_590 345_us_278 whitaker v commissioner 259_f2d_379 that is dollar_figurez c dollar_figurex underpayments dollar_figurey interest on underpayments 5th cir such a deduction is allowed only if some provision of the internal_revenue_code permits the deduction 863_f2d_417 5th cir 244_fsupp_135 m d tenn aff'd 385_f2d_832 6th cir in most cases if the repayment is made in connection with the carrying on of a trade_or_business the repayment is allowable as a deduction under sec_162 44_tc_787 in some cases allowance of a deduction in the year of repayment produces a tax_benefit less than the increase in tax attributable to inclusion in the year of receipt for example the tax_rate in effect for the year of receipt may be higher than the tax_rate in effect for the year of repayment to ameliorate this inequity sec_1341 was enacted 394_us_678 if it is later determined that the income included under a claim of right has to be repaid or restored sec_1341 gives taxpayers the ability in the year of restoration to put themselves in the same position as if the income had never been reported oil_and_gas development occurs through arrangements similar to partnerships in the case of owners of mineral bearing property the owners in effect contribute mineral development rights in exchange for a royalty to be paid out of production usually a one-eighth interest the lessee pays the share of production attributable to royalties and excludes this income both for income_tax purposes and in computing the amount of gross_income eligible for percentage_depletion sec_611 293_us_312 thus the royalties paid to the department were excluded from taxpayer’s gross_income consequently the amounts of underpaid royalties in this case were an item included in taxpayer’s income for the a of years thus triggering sec_1341 when the dollar_figurez settlement payment was made in year a sec_1341 provides rules for determining the tax imposed for the year of repayment if an item was included in gross_income for a prior taxable_year because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of the taxable_year that the taxpayer did not have an unrestricted right to such item and the amount of the item exceeds dollar_figure if these three requirements have occurred then the tax_liability is the lesser_of i the tax for the taxable_year computed with such deduction or ii the tax for the taxable_year computed without such deduction minus the decrease in tax under chapter of the code for the prior year or years that would result solely from the exclusion of such item from gross_income for such prior taxable_year or years sec_1341 and a allocation of sec_1341 computation to all prior years sec_1_1341-1 provides as follows if the deduction otherwise allowable for the taxable_year relates to income included in gross_income under a claim of right in more than one prior taxable_year and the amount attributable to each such prior taxable_year cannot be readily identified then the portion attributable to each such prior taxable_year shall be that proportion of deduction otherwise allowable for the taxable_year which the amount of the income included under the claim of right in question for the prior taxable_year bears to the total of all such income included under the claim of right for all such prior taxable years the dollar_figurez settlement payment involved in this case related to underpaid royalties for a of year period yet taxpayer only calculated its sec_1341 deduction and credit based on the first b of those years this is inconsistent with the language of the regulation unless the taxpayer can readily establish that the royalty underpayments involved only certain years the amount of the settlement payments must be allocated to all of the related prior years using the methodology described in sec_1_1341-1 see maier brewing company v commissioner tcmemo_1987_385 aff'd 916_f2d_716 9th cir ability to use both sub sec_1341 and a for the sec_1341 computation taxpayer claimed a decrease in taxable_income and a credit based on application of sec_1341 with respect to the dollar_figurez settlement payment made in year a the issue is whether a taxpayer can take both a deduction and a credit based on a single sec_1341 restoration payment if that restoration payment involves more than one year the court of claims held that if a taxpayer repays an overcharge in one year that accrued during a period of several years each year’s overcharge is treated as a separate item so that the taxpayer may deduct restoration payments under sub sec_1341 for some years and claim credits under sub sec_1341 for others years 423_f2d_727 ct_cl cert_denied 402_us_944 the service published an action on decision stating its disagreement with this opinion aod lexis date the service’s position is that subparagraphs a and a of sec_1341 may not be used interchangeably with respect to a single restoration made in one taxable_year it is the service view that taxpayer is not permitted to use subsection a for some prior years and a for other years with respect to the single settlement apparently taxpayer did not included that latter years in its sec_1341 computation because taxpayer would have received no tax_benefit due to an overall_limitation on those years because of other tax_credits payment made in year a taxpayer must use the same subsection with respect to all prior years whichever yields the lesser tax allocation of interest to the settlement payment and thus the effect on the sec_1341 calculation the department performed an audit of taxpayer and taxpayer’s predecessor’s leases and determined that taxpayer and its predecessor had underpaid royalties on certain leases as part of its determination for reimbursement the department calculated royalty underpayments and interest on the underpayments for the years application of the interest to its claims against taxpayer was proper and consistent with federal_law see u s c et seq federal oil_and_gas royalty management act of oil_and_gas lessees are required to pay interest on royalty underpayments taxpayer’s own exposure calculation determined an dollar_figurex underpayment and the interest due on the underpayments as dollar_figurey furthermore in the taxpayer’s own exposure calculation the interest calculated dollar_figurey was slightly greater than the amount owed dollar_figurex the tax treatment of settlement payments is ascertained by reference to the origin of the claim and the basis upon which the settlement was reached 688_f2d_675 9th cir 427_f2d_429 7th cir 406_f2d_1006 9th cir 323_f2d_913 9th cir 68_tc_749 taxpayer’s payment of dollar_figurez in year a which was approximately c of what taxpayer calculated as its total exposure underpayments and interest on underpayments resolved with the department all claims for royalty underpayments and interest thereon the dollar_figurez settlement payment which settled the underpayments and interest associated with those underpayments presumably is composed in some proportion of repayment of underpayments and repayment of interest the tax_court has held that a lump-sum settlement payment had to be allocated between the portion excludable under sec_104 and the portion taxable as interest 102_tc_116 aff'd 70_f3d_34 5th cir the settlement in robinson followed a jury verdict which awarded damages in the amount of dollar_figure plus interest in the amount of dollar_figure after the jury verdict the case was settled for dollar_figure none of which was allocated to interest the tax_court first held that it was not bound by the allocation in the settlement the court then concluded that dollar_figure of the settlement proceeds should be allocated to taxable interest in footnote of its opinion t c pincite the tax_court explained how it calculated the interest portion of the settlement amount as follows we have determined the prejudgment_interest of dollar_figure by deducing that the prejudgment_interest included in the dollar_figure million payment divided by the dollar_figure million payment less the amount of prejudgment_interest included therein is the same ratio as the prejudgment_interest awarded by the state trial_court on the jury verdict divided by the jury verdict in other words mathematically speaking assuming that the prejudgment_interest included in the dollar_figure million payment equals x the ratio is as follows x big_number - x dollar_figure dollar_figure see also 99_f3d_20 1st cir aff'g tcmemo_1995_378 the first circuit approved the tax court's allocation of a portion of a settlement payment to interest based the percentage of interest in the jury award spangler v commissioner f 2d pincite aff’g tcmemo_1961_341 the ninth circuit affirmed the tax court's holding that proration between principal and interest was proper where the amount collected was a lump sum settlement of the entire obligation allocation of dollar_figurez settlement payment into royalty underpayments reimbursement and interest on the underpayments is supported by the force of logic and case law accordingly an amount associated with the interest must be carved out from the dollar_figurez settlement payment furthermore the full amount of dollar_figurez settlement payment cannot be taken into account in calculating the sec_1341 calculation the sec_1341 calculation is restricted to the portions of the settlement payments that represent items previously included in the taxpayer's income sec_1341 only applies where an item was included in a taxpayer’s income because it appeared that taxpayer had an unrestricted right to such income but it was later established the taxpayer’s claim of right was defective and taxpayer did not have an unrestricted right to such item sec_1341 and a this language requires that the taxpayer’s obligation to repay must arise out of the specific circumstances terms and conditions’ of the transaction whereby the amount was originally included in his income 756_f2d_44 6th cir citations omitted see also sec_1_1341-1 because the portion of the dollar_figurez settlement payment allocated to interest does not represent items previously included in taxpayer’s income sec_1341 does not apply to that portion of the settlement see bailey f 2d pincite maier brewing company v commissioner tcmemo_1987_385 aff'd 916_f2d_716 9th cir as to the determination of what portion of the dollar_figurez settlement payment is properly sec_1341 reimbursement and what portion is properly interest the only calculation of royalty underpayments and interest thereon is taxpayer’s exposure calculation taxpayer determined its exposure as dollar_figurex and the interest due on the underpayments as dollar_figurey the interest calculated dollar_figurey was slightly greater than the amount owed dollar_figurex of course in year a when taxpayer and the department settled all claims for royalty underpayments and interest thereon by an agreement taxpayer paid dollar_figurez an amount which was approximately c of the amounts taxpayer had calculated as its exposure while neither the taxpayer nor the government is bound by calculations made by taxpayer prior to settlement such calculations indicate two points some amount of the dollar_figurez settlement payment must be allocated to interest and the amount allocated to interest arguably is as much as slightly more than half the dollar_figurez settlement payment case development hazards and other considerations we have generally agreed with your incoming request for field_service_advice the amount taxpayer has used in its sec_1341 reimbursement dollar_figurez must be allocated over all fifteen years rather than only the first b of years and must be reduced for some portion associated with interest as for the allocation of interest we believe case law clearly supports some allocation to interest further the allocation could logically be similar to the allocation determined by taxpayer using the methodology applied in robinson delaney and spangler approximately half of the settlement should be allocated to interest however taxpayer’s exposure calculations are not binding either party but do support your view that a substantial portion of the settlement amount represented interest the actual calculations would have to be based on the amounts claimed by department and the applicable_interest rates for royalty underpayments please call if you have any further questions heather c maloy associate chief_counsel income_tax and accounting division by gerald m horan senior technician reviewer branch income_tax and accounting division
